FILED
                            NOT FOR PUBLICATION                              DEC 16 2009

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PARMINDER SINGH,                                  No. 05-77057

              Petitioner,                         Agency No. A077-852-529

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                           Board of Immigration Appeals

                      Argued and Submitted December 7, 2009
                             San Francisco, California

Before:       TASHIMA, GRABER, and BYBEE, Circuit Judges.

       Parminder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision denying his application for

asylum, withholding of removal, and relief under the Convention Against Torture.

We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for

review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We agree with the BIA that the inconsistencies in Singh’s asylum

application go beyond “minor” inconsistencies. The conflict in the evidence over

Singh’s arrest and the time he spent in the hospital in January 1993 calls into doubt

whether the arrest actually occurred. This inconsistency “‘relates to the basis for

[his] alleged fear of persecution,’” and therefore goes to the heart of his asylum

claim. See Don v. Gonzales, 476 F.3d 738, 741-42 (9th Cir. 2007) (quoting Singh

v. Gonzales, 439 F.3d 1100, 1108 (9th Cir. 2006)). Further, the immigration judge

(“IJ”) based his credibility determination, in part, on Singh’s demeanor. We give

credibility determinations that are based on demeanor “special deference.”

Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999).

      Substantial evidence supported the IJ’s adverse credibility determination.

Don, 476 F.3d at 741. Accordingly, the petition for review is DENIED.




                                          -2-